11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Timothy Lynn
Hall
Appellant          
Vs.                   No. 11-05-00018-CR -- Appeal
from Harris County
State of Texas
Appellee
 
Timothy
Lynn Hall has filed in this court a motion to withdraw his notice appeal.  Appellant states in his motion that he does
not wish to continue to prosecute the appeal in this case.  The motion is signed by both appellant and
his counsel.
The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
 
September 22,
2005
Do not
publish.  See TEX.R.APP.P.
47.2(b).
Panel consists of:  Wright, J., and McCall, J.[1]




[1]W. G. Arnot, III, Chief Justice,
retired effective July 31, 2005.  The
chief justice position is vacant.